DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on December 14, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 3, 2021 has been entered.

 Response to Amendment
Applicant’s amendment filed on December 3, 2021 has been entered.  Claims 1, 2, and 7-14 have been amended.  Claims 3-6 have been cancelled.  As such, Claims 1, 2, and 7-14 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0165585 to Tadepalli et al. (“Tadepalli I”) in view of U.S. Patent Application Publication No. 2011/0045275 to Tadepalli et al. (Tadepalli II”).
With regard to Claim 1, Tadepalli I discloses a fiber-containing prepreg composite comprising a plurality of fibers and a binder composition that is polymerized from one or more reactive resin compositions.  See, e.g., Abstract, paragraph [0006], paragraph [0017], entire document.  Tadepalli I discloses that the plurality of fibers can comprise glass fibers, paragraph [0020], and can include a second plurality of fibers made of a material different than glass.  Paragraph [0030].  Tadepalli I teaches that polymerization takes place during an initial molding process or is fully polymerized after removal from the mold via heating.  Paragraph [0092].  However, Tadepalli I does not disclose that the glass fibers form a first section of a fiber mat and the second plurality of fibers forms a second section of the fiber mat.  
Tadepalli II also discloses a fiber reinforced composite article wherein a combination of treated fibers and pre-polymerized composition undergoes a temperature adjustment to initiate polymerization.  See, e.g., Abstract, entire document.  Tadepalli  II discloses that “[t]he mats may have multiple sections with different weave styles, as well as combinations of woven and non-woven sections.  In addition, the mats may have regions where chopped fibers are incorporated, for example to allow better wet out and resin penetration in a preselected part or parts of the composite article.”  Paragraph [0050].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a first plurality of glass fibers into a first section of a fiber mat and a second plurality of fibers into a second section of the fiber mat in the prepreg disclosed by Tadepalli I in order to provide a fiber-
With regard to Claim 2, Tadepalli I discloses the fibers are reactive fibers.  Paragraph [0009].  With regard to Claims 7-9, Tadepalli I discloses using glass fibers in combination with inorganic fibers, carbon fibers, metal fibers, polymer fibers, and mineral fibers.  Paragraph [0030].  With regard to Claims 10-12, Tadepalli I discloses the polymerized resin can be polyamide or polybutylene formed from monomers, such as caprolactam and cyclic butylene terephthalate.  Paragraphs [0011] to [0014].  With regard to Claims 13 and 14, Tadepalli I discloses the reactive agent can comprise a coupling moiety, an initiator moiety, and a polymerization catalyst.  Paragraph [0017].

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly recited claim limitation related to a first plurality of fibers in a first section of a fiber mat and a second plurality of fibers in a second section of the fiber mat is rendered obvious by the secondary reference, Tadepalli II, for the reasons that such a modification of having multiple fiber sections provides advantages, including better wet out and resin penetration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789